


Exhibit 10.51


SERVICE- VESTING


Restricted Stock Unit Award Notification


To:            [FNAME] [LNAME]
[EMAIL]
Employee ID: [ID #]
From:            KLA-Tencor Executive Team
Subject:            Restricted Stock Unit Grant
                            


Congratulations! We are pleased to inform you that the Board of Directors or its
Compensation Committee has granted to you an award of Restricted Stock Units
under the KLA-Tencor Corporation 2004 Equity Incentive Plan (the “EIP4 Equity
Plan”). Subject to the provisions of the EIP4 Equity Plan and the applicable
Restricted Stock Unit Agreement (see below), the principal features of this
award are as follows:


Date of Grant:        [DATE]


Award Number:        [AWARD #]


Number of
Restricted Stock Units
Awarded:        [SHARES]
Each Restricted Stock Unit represents the right to receive one share of
KLA-Tencor Corporation common stock upon the satisfaction of the applicable
vesting requirements set forth below.


Vesting Schedule:
You shall vest in the Restricted Stock Units bi-annually, with 50% of the total
value of the Restricted Stock Unit vesting on the 2nd annual anniversary of the
Date of Grant set forth above and the remaining 50% on the 4th annual
anniversary of the Date of Grant set forth above. Each vesting event is
contingent upon your continued status as a current KLA-Tencor employee as of the
applicable vesting date.



Vesting in your Restricted Stock Units will cease immediately upon your
termination of Service Provider status for any reason, including pursuant to a
reduction-in-force.


The issuance of shares of KLA-Tencor Corporation common stock upon the vesting
of Restricted Stock Units is subject to compliance with all of the applicable
requirements of all laws or regulations with respect to such units. Neither the
grant of this award nor the vesting schedule alter the terms of your employment,
which remain at-will and subject to termination by KLA-Tencor or you at any
time, with or without cause or notice.


PLEASE BE SURE TO READ THE APPLICABLE RESTRICTED STOCK UNIT AGREEMENT, WHICH
CONTAINS SPECIFIC TERMS AND CONDITIONS APPLICABLE TO THIS AWARD. By accepting
this award, you agree and understand that this award is subject to all of the
terms and conditions contained in (1) this Restricted Stock Unit Award
Notification, (2) the EIP4 Equity Plan document, (3) the applicable Restricted
Stock Unit Agreement (with Dividend Equivalents) (note that there are three
different forms of Restricted Stock Unit Agreement that provide for Dividend
Equivalents - one for United States employees, one for French employees and one
for non-U.S. employees other than in France) and (4) for employees residing
outside the United States, the country-specific Appendix to the Restricted Stock
Unit Agreement for Non-U.S. Employees (with Dividend Equivalents). For copies of
these plan documents, please see KLA-Tencor’s Long Term Incentives website,
which can be accessed through the KLA-Tencor Intranet site:
http://hronline.kla-tencor.com/incent-and-reward/long-term-incentives.


Please consult your individual tax advisors regarding any tax or other
consequences related to your KLA-Tencor Restricted Stock Units.


THIS MEMO IS YOUR OFFICIAL NOTIFICATION OF THIS AWARD. NO ADDITIONAL
DOCUMENTATION WILL BE SENT TO YOU CONCERNING THIS AWARD.




